         Case 3:19-mj-03987-WVG Document 1 Filed 09/16/19 PageID.1 Page 1 of 13
AO I 06 (Rev. 04/10) Application for a Search Warrant
                                                                                                                FILED
                                       UNITED STATES DISTRICT Co                                     RTCLERK . u s       DIS TRI CT COU RT
                                                                                                      SOUTHERN    o,srn ,cr   OF C.:.L :FORN IA
                                                                     for the                          BY                                DE ?U TY
                                                         Southern District of California

              In the Matter of the Search of                            )
         (Briefly describe the property to be searched
          or identify the person by name and address)
                                                                        )
                                                                        )
                                                                        )
                                                                                    Case No.   1 9 MJ 3 9 8 7
                 One LG Cellular Telephone
                        Model : K30                                     )
               IMEI Number 355380098784983                              )

                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A, incorporated herein by reference
located in the              Southern              District of               California           , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B, incorporated herein by reference

          The basis for the search under Fed. R. Crim. P. 41 ( c) is (check one or more) :
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in comm itting a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                           Offense Description

        21 U.S.C. §§ 952, 960                                                Importation of Methamphetamine

          The application is based on these facts:
        See attached Affidavit of Special Agent Russell Slingerland Jr., Homeland Security Investigations

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days : _ ___,'-'---- ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth ou the attachedl9heet.



                                                                                                                 ature

                                                                            S.A. Russell Slingerland, Homeland Security Investigations
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:           q0_lrc,                                                                  w/~      Judge 's signature

City and state: San Diego, CA                                                  Hon . William V. Gallo, United States Magistrate Judge
                                                                                                Printed name and title
  Case 3:19-mj-03987-WVG Document 1 Filed 09/16/19 PageID.2 Page 2 of 13




                                 ATTACHMENT A

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

            LG Cellular Telephone
            Model: K30
            IMEI Number 355380098784983
            (Target Device)


Target Device is currently in the possession of the Department of Homeland Security,
2255 Niels Bohr Court, San Diego, California, 92154, in the Southern District of
California.
  Case 3:19-mj-03987-WVG Document 1 Filed 09/16/19 PageID.3 Page 3 of 13



                                     ATTACHMENT B

                                   ITEMS TO BE SEIZED

       Authorization to search the cellular/mobile telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for evidence
described below. The seizure and search of the cellular/mobile telephone shall follow the
search methodology described in the affidavit submitted in support of the warrant.

       The evidence to be seized from the cellular/mobile telephone will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from various
third-party applications, photographs, audio files, videos, and location data, for the period of
May 25 , 2019 to August 26, 2019:

       a.     tending to indicate efforts to import methamphetamine, or some other controlled
              substances from Mexico into the United States, or possess and/or transport with
              the intent to distribute controlled substances within the United States;

       b.     tending to identify accounts, facilities , storage devices, and/or services- such as
              email addresses, IP addresses, and phone numbers-used to facilitate the
              importation of methamphetamine, or some other controlled substances from
              Mexico into the United States, or possession and/or transportation with the intent
              to distribute controlled substances within the United States;

       c.     tending to identify co-conspirators, criminal associates, or others involved in
              importation of methamphetamine, or some other controlled substances from
              Mexico into the United States, or possession and/or transportation with the intent
              to distribute controlled substances within the United States;

       d.     tending to identify travel to or presence at locations involved in the importation
              of methamphetamine, or some other controlled substances from Mexico into the
              United States, or possession and/or transportation with the intent to distribute
              controlled substances within the United States, such as stash houses, load
              houses, or delivery points;

       e.     tending to identify the user of, or persons with control over or access to, the
              subject telephone; and/or

       f.     tending to place in context, identify the creator or recipient of, or establish the
              time of creation or receipt of communications, records, or data involved in the
              activities described above;

which are evidence of violations of 21 U.S.C. §§ 952 and 960.
        Case 3:19-mj-03987-WVG Document 1 Filed 09/16/19 PageID.4 Page 4 of 13




 1                                          AFFIDAVIT
 2          I, Russell Slingerland Jr., Special Agent with the Department of Homeland
 3 II Security (DHS), Homeland Security Investigations (HSI), being duly sworn, hereby
 4 II state as follows:
 5                                      INTRODUCTION
 6           1.    I make this affidavit in support of an application for a warrant to search the
 7 II following electronic device, as further described in Attachment A, and seize evidence
 8 II of crimes, specifically, violations of Title 21, United States Code, Sections 952 and 960,
 9 II as more particularly described in Attachment B:

10                 LG Cellular Telephone
11                 Model: K30
                   IMEI Number 355380098784983
12
                   ("Target Device")
13
1411 This   search supports an investigation and prosecution of Stephanie OVIEDO

15 ("OVIEDO") for the crimes mentioned above. A factual explanation supporting
16 probable cause follows.

17           2.     Customs and Border Protection Officers ("CBPO") seized the Target
l8     Device from OVIEDO at the time of their arrest for importation of methamphetamine

19     into the U.S. from Mexico on August 26, 2019. The Target Device is currently in the

20     possession of DHS and stored in the seized property vault at 2255 Niels Bohr Court,

21     San Diego, California, 92154, in the Southern District of California.

22           3.     Based on the information below, there is probable cause to believe that a
2311   search of the Target Device will produce evidence of the aforementioned crimes, as
24     described in Attachment B.

25           4.     The information contained in this affidavit is based upon my experience

26     and training, consultation with other federal, state, and local law enforcement agents.

27     The evidence and information contained herein was developed from interviews and my

28     review of documents and evidence related to this case. Because this affidavit is made


                                                  1
        Case 3:19-mj-03987-WVG Document 1 Filed 09/16/19 PageID.5 Page 5 of 13




 1 II for the limited purpose of obtaining a search warrant for the Target Device, it does not
 2 II contain all of the information known by me or other federal agents regarding this
 3 II investigation, but only contains those facts believed to be necessary to establish
 4 II probable cause.
 5                            EXPERIENCE AND TRAINING
 6          5.   I am a Special Agent (SA) with Immigration and Customs Enforcement
 7 II (ICE), Homeland Security Investigations (HSI), and have been employed by HSI since
 8 II December 2016. I am currently assigned to the Deputy Special Agent in Charge
 911 (DSAC), San Ysidro Office, Contraband Smuggling Group V, and my duties include
1O II investigating the trafficking of illicit controlled substances and the importation and
11 II distribution of illegal substances. I am cross-designated by the United States Drug
12 II Enforcement Administration to conduct narcotics investigations and enforce the
13 II provisions of the Controlled Substance Act. I have completed training at the Federal
14 II Law Enforcement Training Center, comprising basic criminal investigator training and
15 II HSI Special Agent Training. I have received training in identifying various controlled
16 II substances and conducting Title 21 controlled substances investigations.
17 II       6.   In the course of my duties at HSI, I have worked as the case agent, directing
18 II specific drug-related investigations. I have also worked as a surveillance agent, where
19 II I observed and recorded movements of individuals trafficking in drugs and of those
20 II suspected of trafficking in drugs. Additionally, I have participated in the execution of
21 II search warrants related to drug offenses. I have made numerous arrests for drug-related
22 II offenses, including possession with the intent to distribute and the importation of
23 II controlled substances. I have interviewed defendants, witnesses and informants relative
24 II to the illegal trafficking of controlled substances. Through these experiences, I have
25 II gained a working knowledge and insight into the operational habits of narcotics
26 II smugglers, with particular emphasis on those who attempt to import narcotics into the
2711 United States from Mexico through the San Diego international ports of entry.
28

                                                2
       Case 3:19-mj-03987-WVG Document 1 Filed 09/16/19 PageID.6 Page 6 of 13




 1           7.    Through the course of my training, investigations, and conversations with
 2 II other law enforcement personnel, I am aware that it is a common practice for narcotics
 3 II smugglers to work in concert with other individuals and to do so by utilizing cellular
 4 II telephones, pagers and portable radios to maintain communications with co-
 5 II conspirators in order to further their criminal activities. Those involved in conspiracies
 6 II to smuggle and traffic narcotics generate many types of evidence including, but not
 7 II limited to, cellular phone-related evidence such as voicemail messages referring to the
 8 II arrangements of travel and payment, names, photographs, text messaging (via SMS or
 911 other applications), and phone numbers of co-conspirators. For example, load drivers
1O II smuggling controlled substances across the border are typically in telephonic contact
11 II with co-conspirators immediately prior to and following the crossing of the load vehicle,
12 II at which time they receive instructions on how to cross and where and when to deliver
13 II the controlled substance.
14           8.    In preparing this affidavit, I have conferred with other agents and law
15 II enforcement personnel who are experienced in the area of narcotics investigations, and
16 II the opinions stated below are shared by them. Further, I have personal knowledge of
17 II the following facts, or have had them related to me by persons mentioned in this
18 II affidavit.
19           9.    Based upon my training and experience as a Special Agent, and
20 II consultations with law enforcement officers experienced in narcotics smuggling
21 II investigations, and all the facts and opinions set forth in this affidavit, I submit the
22 II following:
23          a.     Drug smugglers will use cellular telephones because they are mobile and
                   they have instant access to telephone calls, text, web, and voice messages.
24
25          b.     Drug smugglers will use cellular telephones because they are able to
                   actively monitor the progress of their illegal cargo while the conveyance
26                 is in transit.
27
            C.     Drug smugglers and their accomplices will use cellular telephones because
28

                                                 3
      Case 3:19-mj-03987-WVG Document 1 Filed 09/16/19 PageID.7 Page 7 of 13



                 they can easily arrange and/or determine what time their illegal cargo will
 1
                 arrive at predetermined locations.
 2
 3         d.    Drug smugglers will use cellular telephones to direct drivers to
                 synchronize an exact drop off and/or pick up time of their illegal cargo.
 4
 5         e.    Drug smugglers will use cellular telephones to notify or warn their
                 accomplices of law enforcement activity to include the presence and
 6               posture of marked and unmarked units, as well as the operational status of
 7               checkpoints and border crossings.

 8         f.    Drug smugglers and their co-conspirators often use cellular telephones to
 9               communicate with load drivers who transport their narcotics and/or drug
                 proceeds.
10
11         g.    The use of cellular telephones by conspirators or drug smugglers tends to
                 generate evidence that is stored on the cellular telephones, including, but not
12               limited to emails, text messages, photographs, audio files, call logs, address
13               book entries, IP addresses, social network data, and location data.

14         10.   Subscriber Identity Module (SIM) Cards, also known as subscriber
15 II identity modules, are smart cards that store data for GSM cellular telephone
16 subscribers. Such data includes user identity, location and phone number, network
17 authorization data, personal security keys, contact lists and stored text messages. Much
18 of the evidence generated by a smuggler's use of a cellular telephone would likely be
19 stored on any SIM Card that has been utilized in connection with that telephone.

20         11.   Based upon my training and experience as a Special Agent, and
21   consultations with law enforcement officers experienced in narcotics smuggling
22 investigations, and all the facts and opinions set forth in this affidavit, I know that
23 II cellular/mobile telephones can and often do contain electronic records, phone logs and
24 contacts, voice and text communications, and data such as emails, text messages, chats
25   and chat logs from various third-party applications, photographs, audio files, videos,
26 and location data. This information can be stored within disks, memory cards, deleted
27 data, remnant data, slack space, and temporary or permanent files contained on or in
28 II the cellular/mobile telephone. Specifically, I know based upon my training, education,

                                                 4
           Case 3:19-mj-03987-WVG Document 1 Filed 09/16/19 PageID.8 Page 8 of 13




 1 II and experience investigating these conspiracies that searches of cellular/mobile
 2 II telephones yields evidence:
 3                    tending to indicate efforts to import methamphetamine, or some other
                a.
 4                    controlled substances from Mexico into the United States, or possess
                      and/or transport with the intent to distribute controlled substances within
 5
                      the United States;
 6
                b.    tending to identify accounts, facilities, storage devices, and/or services-
 7
                      such as email addresses, IP addresses, and phone numbers-used to
 8                    facilitate the importation of methamphetamine, or some other controlled
                      substances from Mexico into the United States, or possession and/or
 9
                      transportation with the intent to distribute controlled substances within the
10                    United States;
11
                C.    tending to identify co-conspirators, criminal associates, or others involved
12                    in importation of methamphetamine, or some other controlled substances
                      from Mexico into the United States, or possession and/or transportation
13
                      with the intent to distribute controlled substances within the United States;
14
                d.    tending to identify travel to or presence at locations involved in the
15
                      importation of methamphetamine, or some other controlled substances
16                    from Mexico into the United States, or possession and/or transportation
                      with the intent to distribute controlled substances within the United States,
17
                      such as stash houses, load houses, or delivery points;
18
                e.    tending to identify the user of, or persons with control over or access to,
19
                      the subject telephone; and/or
20
                f.    tending to place in context, identify the creator or recipient of, or establish
21
                      the time of creation or receipt of communications, records, or data involved
22                    in the activities described above.
23
                            FACTS SUPPORTING PROBABLE CAUSE
24
                12.   On August 25, 2019, at approximately 11 :00 p.m., OVIEDO, a United
25
     II States citizen, applied for permission to enter into the United States from Mexico
26
     II through the San Ysidro, California, Port of Entry ("POE") in the Southern District of
27
     11
          California. OVIEDO was the passenger of a green 2008 Jeep Laredo bearing California
28

                                                      5
        Case 3:19-mj-03987-WVG Document 1 Filed 09/16/19 PageID.9 Page 9 of 13




 1 II license plates ("the vehicle"). Jimmy Anthony FUENTES, OVIEDO's boyfriend, was
 2 II the driver of the vehicle.
 3          13.    CBPO Victor Tovar was performing duties as part of the Anti-Terrorism
 411 and Contraband Enforcement Team in the pre-primary inspection area. CBPO Tovar
 5 II did an inspection of the undercarriage of the vehicle with an inspection mirror and
 6 II noticed black smudges on the fuel tank, as well as fresh tooling marks on screws. This
 711 raised suspicion for CBPO Tovar, who next asked the driver, FUENTES, where he was
 811 going. FUENTES replied they were going to Compton. CBPO Tovar asked FUENTES
 9 II if any repair work had been done to the vehicle, to which FUENTES replied no.
1O II FUENTES further explained they had owned the vehicle for approximately three weeks.
11 II CBPO Tovar requested identification documents from FUENTES and OVIEDO, and
1211 was told by them that the vehicle had been broken in to, and all of their identification
13 II documents had been stolen. CBPO Tovar received two negative Customs declarations
14 II during this conversation as well. During CBPO Tovar's pre-primary inspection, Canine
15 II Enforcement Officer ("CEO") Lemuel Boswell arrived to assist CBPO Tovar. CEO
16 II Boswell's assigned Narcotics and Human Detection Dog alerted to the rear of the
1711 vehicle and the undercarriage. CEO Boswell notified CBPO Tovar of the alert. CBPO
18 II Tovar utilized a portable density meter to scan the cargo hatch of the vehicle. The
19 II reading was unusually high. CBPO Tovar requested the primary inspection officer refer
20 II the vehicle through to secondary for further inspection.
21 II        14.   In secondary, CBPO Kirby McIntosh utilized a Z-Portal to take X-ray
22 II images of the vehicle. CBPO McIntosh detected anomalies in the fuel tank of the
23 II vehicle. He relayed his findings, and CBPO Robert Allison was assigned to do a
24 II thorough search of the vehicle. CBPO Allison removed forty-eight vacuum-sealed
25 II packages from the vehicle's fuel tank, and twelve packages from the vehicle's cargo
26 II hatch. The sixty packages weighed approximately 28.88 kilograms and field-tested
2711 positive for methamphetamine.
28

                                                 6
        Case 3:19-mj-03987-WVG Document 1 Filed 09/16/19 PageID.10 Page 10 of 13




 1           15.   FUENTES and OVIEDO were both arrested. FUENTES waived his
 211 Miranda Rights and agreed to speak with agents. FUENTES stated he needed to earn
 3 II money and believed he was doing a "dry run" to build up legitimate crossings with the
 411 vehicle prior to smuggling any controlled substances. FUENTES stated he met with
 5 II members of a criminal organization while in Mexico and relied upon OVIEDO to do
 6 II the majority of the communications, due to him not knowing Spanish fluently. OVIEDO
 711 waived her Miranda Rights and agreed to speak with agents. OVIEDO claimed she did
 8 II not have any knowledge of any controlled substances in the vehicle, and stated she had
 911 gone to Mexico to discuss working for a criminal organization in the capacity of
1O II smuggling humans through the Port of Entry. FUENTES and OVIEDO were later taken
1111 to MCC San Diego to await judicial proceedings, where OVIEDO was found to have a
12 II package of methamphetamine concealed within her vagina.
13 II        16.   Customs and Border Protection Officers seized the Target Device from
14 II OVIEDO at the time of her arrest. Upon arriving at the Port of Entry, HSI Agents
15 II identified a DHS evidence bag as property removed from the vehicle, FUENTES, and
16 II OVIEDO, which contained personal property and the Target Device.
1711         17.   On August 26, 2019, FUENTES and OVIEDO were charged with the
18 II importation of a controlled substance, in violation of Title 21, United States Code,
19 Sections 952 and 960 in case number 19-MJ-3507-AGS.
20           18.   I know that recent calls made and received, telephone numbers, contact
21 II names, electronic mail (e-mail) addresses, appointment dates, text messages, pictures
22 II and other digital information are stored in the memory of the Target Device, which
23 II may identify other persons involved in narcotics trafficking activities. Accordingly,
24 II based upon my experience and training, consultation with other law enforcement
25 II officers experienced in narcotics trafficking investigations, and all the facts and
26 II opinions set forth in this affidavit, I believe that information relevant to the narcotics
2711 smuggling activities of OVIEDO, such as telephone numbers, made and received calls,
28

                                                 7
        Case 3:19-mj-03987-WVG Document 1 Filed 09/16/19 PageID.11 Page 11 of 13



 1 II contact names, electronic mail (e-mail) addresses, appointment dates, messages,
 2 II pictures and other digital information are stored in the memory of the Target Device.
 3 II         19.   Based on my training and experience along with other law enforcement
 4 II officers' training and experience, I know that narcotics trafficking activities entail
 5 II intricate planning to successfully evade detection by law enforcement. In my
 6 II professional experience and in the professional experience of other agents with whom
 7 II I have spoken, this requires planning and coordination in the weeks and often months
 8 II prior to the event. For example, drug trafficking organizations (DTOs) recruit, evaluate,
 9 II and supply load drivers with vehicles and phones, and drug smugglers are often asked
1O II to cross a vehicle several times to establish a pattern. Additionally, co-conspirators are
11 II often unaware of the subject's arrest and will continue to attempt to communicate with
12 II the subject after the arrest to determine the whereabouts of their valuable cargo. This
13 II communication,     both   prior   to,   during    and    after   the   event   is   often
14 II accomplished/attempted via cellular telephone communication(s). Therefore, I
15 II respectfully request permission to search the Target Device for items listed in
16 II Attachment B beginning on May 25, 2019, up to and including August 26, 2019 (the
1711 day after FUENTES and OVIEDO arrived at the POE given that they arrived at the
18 II POE at approximately 11 :00 p.m. on August 25, 2019).
19                                      METHODOLOGY
20           21.    It is not possible to determine, merely by knowing the cellular/mobile
21 II telephone's make, model and serial number, the nature and types of services to which
22 II the device is subscribed, and the nature of the data stored on the device. Cellular/mobile
23 II devices today can be simple cellular telephones and text message devices, can include
24 II cameras, can serve as personal digital assistants and have functions such as calendars
25 II and full address books and can be mini-computers allowing for electronic mail services,
26 II web services and rudimentary word processing. An increasing number of
27 II cellular/mobile service providers now allow for their subscribers to access their device
28 II over the internet and remotely destroy all of the data contained on the device. For that

                                                 8
        Case 3:19-mj-03987-WVG Document 1 Filed 09/16/19 PageID.12 Page 12 of 13




 1 II reason, the device may only be powered in a secure environment or, if possible, started
 2 II in "flight mode" which disables access to the network. Unlike typical computers, many
 3 II cellular/mobile telephones do not have hard drives or hard drive equivalents and store
 411 information in volatile memory within the device or in memory cards inserted into the
 5 II device. Current technology provides some solutions for acquiring some of the data
 6 II stored in some cellular/mobile telephone models using forensic hardware and software.
 7 II Even if some of the stored information on the device may be acquired forensically, not
 8 II all of the data subject to seizure may be so acquired. For devices that are not subject to
 9 II forensic data acquisition or that have potentially relevant data stored that is not subject
1O II to such acquisition, the examiner must inspect the device manually and record the
11 II process and the results using digital photography. This process is time and labor
12 II intensive and may take weeks or longer.
13 II        22.   Following the issuance of this warrant, I will collect the Target Device
14 II and subject them to analysis. All forensic analysis of the data contained within the
15 II telephone and its memory cards will employ search protocols directed exclusively to
16 11 the identification and extraction of data within the scope of this warrant.
17 II        23.   Based on the foregoing, identifying and extracting data subject to seizure
18 II pursuant to this warrant may require a range of data analysis techniques, including
19 II manual review, and, consequently, may take weeks or months. The personnel
20 II conducting the identification and extraction of data will complete the analysis within
21 II ninety (90) days, absent further application to this court.
22                   PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
23           24. Other than as described above, the United States has not attempted to obtain
24 II this information by other means.
25                                        CONCLUSION
26 II        25.   Based on all of the facts and circumstances described above, there is
27 II probable cause to conclude that OVIEDO used the Target Device to facilitate violations
28 II of 21 U.S.C. §§ 952 and 960.

                                                  9
       Case 3:19-mj-03987-WVG Document 1 Filed 09/16/19 PageID.13 Page 13 of 13




 1           26.   Because the Target Device was promptly seized during the investigation
 2 II ofOVIEDO's smuggling activities and has been securely stored, there is probable cause
 3 II to believe that evidence of illegal activities committed by OVIEDO continues to exist
 4 II on the Target Device. As stated above, I believe that the date range for this search is
 5 II from May 25, 2019 to August 26, 2019.
 6           27.   WHEREFORE, I request that the court issue a warrant authorizing law
 7 II enforcement agents and/or other federal and state law enforcement officers to search
 8 II the items described in Attachment A, and seize items listed in Attachment B, using the
 9 II methodology described above.
10
11 II I swear the foregoing is true and correct to the best of my knowledge and belief.
12
13                                              ffa~ -
                                                                        .,J.. l>
                                                          __ 1 - -- --l Tr
                                            Russell Slingenanu
14                                          Special Agent
15                                          Homeland Security Investigations
1611
       Subscribed and sworn to before me this   _k_ day of September, 2019.
17

18
                   LvUcF--
19 II HONORABLE WILLIAMV. GALLO
20 II United States Magistrate Judge

21
22
23
24
25
26
27
28

                                                 10
